DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/10/2020 has been fully considered.  An initialed copy of said IDS is enclosed herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Said claim states R3 and R4 collectively have a carbon number of from 1 to 8, but formula IV does not contain R3 or R4 constituents.  For examination purposes, said limitation is understood not to further limit the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4, 7, 8, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2017/0183493) in view of Mahabir et al (US 2004/0020547).
Okamoto teaches a multilayer article comprising a barrier polymer composition (A), wherein: (i) the barrier polymer composition (A) comprises a modified ethylene-vinyl alcohol copolymer as a barrier polymer (abstract), wherein the modified ethylene-vinyl alcohol copolymer possesses (2) an ethylene content from about 18 to about 55 mol% (abstract), and (6) a modifying group containing at least one pendant primary hydroxyl Group (abstract).  With regards to claimed melt temperature of the barrier polymer composition (A), the examiner takes the position the polymer of Okamoto inherently meets said limitation as said polymer comprises the same copolymers in the same amounts as the claimed barrier polymer.
Okamoto teaches the polymer layer (b) may comprise polyethylene but does not teach that said layer should comprise a thermally cured polyethylene.  However, Mahabir teaches that it is known in the art that curing a polyethylene resin is known to improve the physical and chemical properties of the polyethylene. In particular, crosslinking has been shown to increase maximum useful temperature, reduce creep, improve chemical resistance, increase abrasion resistance, improve memory characteristics, improve impact resistance, and improve environmental stress crack resistance of polyethylene materials.  Thus, it would have been obvious to one of ordinary skill in the art to utilize thermally cured polyethylene in place of the polyethylene layer taught in Okamoto.  The motivation for doing so would have been to enhance its physical and chemical properties. 
With regards to claim 2, Okamoto teaches the monolayer film prepared from the barrier polymer composition (A) exhibits an oxygen permeability that is less than about 3.2¢cc/20micron/m2.day.atm (0067).

With regards to claim 4, Okamoto teaches the claimed modifying group (see abstract).
With regards to claim 7, Okamoto teaches the formula of claim 3, wherein R' is a direct bond and X is a hydroxymethyl group (abstract).
With regards to claim 8, Okamoto teaches the content of the modified group based on the total monomer units is from about 0.05 to about 20 mol% (abstract).
With regards to claim 13, Okamoto teaches the melt flow rate (190°C, 2160g¢ load) of the modified ethylene-vinyl alcohol copolymer is about 4.2¢/10 minutes or more (0040).
With regards to claim 14, Mahabir renders obvious the use of thermally crosslinkable polyethylene for the reasons noted above.
With regards to claim 15, the courts have held that the method of making a product does not patentably distinguish a claimed product from a product taught in the prior art unless the method of making the product inherently results in a materially different product.  In the present application, no such showing has been made. Alternatively, Okamoto teaches the multilayer article may be molded (0073).
With regards to claim 16, Okamoto teaches the film may be a three layer structure having an A/B/A structure (0073) or B/O/A/O/B (0075).
With regards to claim 17, Okamoto teaches other layer is an adhesive layer.
With regards to claim 18, Okamoto teaches the thickness of the multilayer article is from about 15um to about 20mm (0073).

With regards to claim 20, Okamoto teaches the multilayer article may be used as a fuel container (0078).
Claims 5, 6, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2017/0183493) in view of Mahabir et al (US 2004/0020547), as applied to claims above, and further in view of Shibutani et al (US 2018/0016430).
With regards to claims 5, 6, 9, 11, Okamoto is relied upon as above, but does not teach the EVOH barrier copolymer could further comprise the claimed monomers.  However, Shibutani teaches said monomer may be added to EVOH in order to reduce its crystal size, reduce its melting point, and improve its molding workability (0051-0052).  Thus, it would have been obvious to one of ordinary skill in the art to add said copolymer to the barrier polymer of Okamoto in order to reduce is crystal size, reduce its melting point, and improve its molding workability).
With regards to claims 10 and 12, Okamoto teaches the polymer may contain additional monomeric units (0055).  Furthermore, Shibutani teaches the comonomer content is a result effective variable.  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the amount of said comonomer in the barrier composition in order to optimize its melting point, crystallinity, and moldability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN R KRUER/Primary Examiner, Art Unit 3649